Citation Nr: 1014593	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for low back pain.

2. Entitlement to service connection for a left knee 
condition.

3. Entitlement to service connection for traumatic brain 
injury.

4. Entitlement to an initial compensable rating for residuals 
of a fracture to the multangular bone, first metacarpal, of 
the left hand.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
November 1950 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for low back pain, a left 
knee condition, and traumatic brain injury are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

From the effective date of service connection, residuals of a 
fracture to the multangular bone, first metacarpal, of the 
left hand are manifested by pain, decreased thumb pinch and 
left hand grip, some stiffness of the left wrist with 
repetitive motion, but without ankylosis or a gap of more 
than two inches between the thumb pad and the fingers.





CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but nor 
more, for residuals of a fracture to the multangular bone, 
first metacarpal, of the left hand have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.59, 
4.71a, Diagnostic Codes 5003-5020, 5215, 5220, 5221, 5222, 
5223, 5224, 5225, 5226, 5228, 5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in July 2007.  The notice included the type of evidence 
needed to substantiate the underlying claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial compensable rating 
rating for residuals of a fracture to the multangular bone, 
first metacarpal, of the left hand.  Dingess, 19 Vet. App. 
473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records and afforded the Veteran 
three VA examinations in August 2007, including a VA 
examination which addressed the severity of the service 
connected residuals of the fracture to the multangular bone, 
first metacarpal, of the left hand.

In his substantive appeal, VA Form 9, the Veteran requested a 
new VA examination for his orthopedic conditions.  
Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected left hand disability since he was last examined, a 
reexamination is not warranted, and the Board is deciding the 
appeal on the current record.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 

Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Veteran's disability of residuals for the fracture of the 
multangular bone, first left metacarpal, have been evaluated 
as 0 percent disabling from the effective date of service 
connection under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5020, synovitis and DC 5215, limitation of motion of the 
wrist.  Disabilities under Diagnostic Code 5020 are rated on 
limitation of motion of the affected part, in the same manner 
as arthritis under Diagnostic Code 5003.  Diagnostic Code 
5003 rates a disability limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5215 provides for a maximum 10 percent when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I (2009).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them or not.  
Ratings ranging from 10 percent to 50 percent on a major, or 
dominant, extremity, and from 10 percent to 40 percent on a 
minor, or nondominant, extremity, are warranted for favorable 
ankylosis of multiple digits (two to five digits) of one 
hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223.

For a major or minor thumb, a 10 percent rating is warranted 
for favorable ankylosis, and a 20 percent rating is warranted 
for unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224.  A 10 percent rating is warranted for favorable 
ankylosis of a major or minor index finger, and a 10 percent 
rating is warranted for favorable ankylosis of a major or 
minor long finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5225 
and 5226.  The Note to Diagnostic Codes 5224-5226 provides 
that it should be considered whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).

Further, limitation of motion of a major or minor thumb with 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 10 percent rating; limitation of motion 
of a major or minor thumb with a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Limitation of motion of a major or minor index or long finger 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees, warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Factual Background

While in service, the Veteran was involved in two motor 
vehicle accidents in June 1951 and May 1952.

In the May 1952 accident, the Veteran suffered, among other 
injuries, a simple comminuted fracture of the greater 
multangular bone on the left hand which resulted in surgical 
repair (arthrodesis of the left greater multangular and first 
metacarpal).

At a VA examination in August 2007, the Veteran stated that 
prior to the accident, he was left handed but after the 
accident, he was unable to write, hold a pencil, or squeeze a 
grape with the left hand.  He learned to use his right hand 
for writing, eating, and tool use.  He developed increased 
flexibility and grip in his left hand although he still could 
not hold on to a pencil or squeeze things with his left thumb 
and finger.  He eventually regained sufficient use of his 
left hand to throw a ball and for eating.

He can use both hands, preferably his right hand, when using 
tools.  He still used his right hand for writing.  He did 
complain of weakness and clumsiness with his left hand and 
estimated his left hand grip is about one- half to two- 
thirds to that of the right hand grip.  This sometimes 
results in him dropping a wrench because of his inability to 
manipulate and grasp with his right hand.  He will use his 
right hand instead of his left for objects weighing more than 
5 pounds.  The Veteran also had tremors in both hands that he 
attributed to a traumatic brain injury.  

After separation from service, the Veteran has held various 
civilian occupations in law enforcement, construction, truck 
driving, and as a commercial fisherman.  Although retired, he 
still maintained a fishing boat that he used during the 
summer.  He did report a crushing injury to his left index 
finger in the 1970s and it was nearly amputated.  He 
subsequently regained sensation to his finger and developed 
reasonably good flexibility.

On physical examination, the Veteran had no significant scars 
and those present were mixed in with the wrinkles.  He could 
dorsiflex his left wrist 60 degrees and palmar flex 55 
degrees with limitation upon repetition of stiffness but not 
pain.  He could radially deviate 15 degrees and 35 degrees in 
the ulnar direction.  Again, he was limited only by 
stiffness, not pain.  The metacarpal phalangeal (MP) of his 
left thumb flexed 35 degrees without pain and unaffected by 
repetition.  The interphalangeal (IP) of his left thumb 
dorsiflexed to 0 degrees and palmar flexed to 55 degrees 
without pain and unaffected by repetition.

The Veteran had intact sharp sensation in all digits of the 
left hand.  Two-point discrimination was 5 millimeter (mm) in 
the left thumb, middle, ring, and small fingers of the left 
hand and 7 mm in the left index finger.  Left hand grip 
strength averaged 30 pounds compared to 60 pounds on the 
right after three repetitions.  The key pinch grip, thumb 
against the side of his index finger, was 9 pounds on the 
right and 5 pounds on the left.  He can touch his thumb tip 
to all of his fingertips and can also touch the side of his 
thumb to all four fingers of the same hand.  He can touch the 
fingertips of his small, ring, and middle fingers to his 
palmar crease, but his left index finger is 3/4 of an inch 
from the palmar crease.

The VA examiner noted the Veteran can twist, probe and use 
his left hand for touching and expression, but unable to do 
handwriting.  There was a two part diagnosis. The first is 
that the Veteran suffered a fractured multangular and first 
metacarpal of the left hand during service that was 
surgically repaired.  The Veteran also suffered a later, 
post-service left index finger crush injury with decreased 
sensation secondary to the crush injury.

In a separate VA examination also occurring in August 2007, 
the neurological function of his left hand was examined and 
that examiner noted decreased pinch strength between the left 
thumb and any other left finger.  There was moderate atrophy 
of the thenar eminence of the left hand.  Grip strength was 
40-50 percent less in the left hand than the right.  
Otherwise motor function was normal and symmetrical.  The 
examiner noted the Veteran was ambidextrous when young, but 
considered himself left hand dominant.  He has been right 
hand dominant since the in-service motor vehicle accident.  
The examiner elicited coordination problems related to his 
tremors.  This examiner diagnosed a loss of left hand pinch 
and grip strength secondary to the motor vehicle accident in 
service.

Analysis

A review of the records in the file, which provide specific 
measurements regarding finger range of motion, indicate that 
each of the digits of the left hand, including the thumb, 
have flexion at the metacarpophalangeal joints, proximal 
interphalangeal joints, and distal interphalangeal joints.  
In short, none of the digits on both hands are ankylosed 
(fixed in one position).  Further, there is no objective 
evidence that the limitation of motion of individual digits 
such as the thumb approximate the criteria under Codes 5228 
or 5229 for a higher, compensable rating.  For example, with 
regard to thumb limitation of motion, there is no evidence of 
a gap of more than two inches between the left thumb pad and 
the respective fingers on each hand.

Additionally, there was no evidence provided of additional 
limitation of motion of the finger due to pain or repetitive 
use.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Similarly, the Veteran's actual range of motion 
of the left wrist is much better than that required for a 10 
percent rating under DC 5215.    However, there is additional 
credible objective evidence to show additional functional 
limitation in the medical reports showing some stiffness with 
repetition of the left wrist motion, decreased left hand 
pinch and grip strength.  As noted above, the Rating Schedule 
is to recognize actually painful, unstable or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.   
As such, the Board finds that a 10 percent rating may be 
assigned to compensate for the disability picture.  The Board 
otherwise notes that the effects of nonservice-connected 
disability, such as residuals of injury of the left index 
finger crush injury, may not be considered in rating service-
connected disability.  38 C.F.R. § 4.14 (2009).      

As the assigned 10 percent evaluation reflects the actual 
degree of impairment shown since the date of the grant of 
service connection for the Veteran's residuals of a fracture 
to the multangular bone, first metacarpal, there is no basis 
for staged ratings for this claim. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An initial 10 percent rating for residuals of a fracture to 
the multangular bone, first metacarpal, of the left hand is 
granted, subject to the regulations governing the payment of 
monetary benefits.


REMAND

While in service, the Veteran was involved in two motor 
vehicle accidents in June 1951 and May 1952.

After the motor vehicle accident in June 1951, the Veteran 
complained of shooting pains starting in the middle of his 
back at the belt line and radiating around the ribs.  There 
was no pain radiating down his legs.  A lumbar spine x-ray 
was normal.

A 2004 lumbar spine x-ray study revealed spondylolisthesis of 
L4-L5 as well as degenerative disc disease and degenerative 
facet changes described as moderate in degree.

Given the documented events and symptoms during service 
combined with the Veteran's statements, the Board believes a 
VA nexus opinion is needed.  38 C.F.R. § 3.159(c)(4).

As to the left knee, at the VA examinations, the Veteran was 
reported as not having a left knee disability, but in his 
notice of disagreement, the Veteran stated he misunderstood 
the questions and that he does have pain in his left knee 
which he admits is not as severe as his service connected 
right knee disability.  He attributes his left knee problems 
to one or both of the in-service motor vehicle accidents or 
is secondary to his service connected right knee disability.  

To ensure that the duty to assist is fully met, the Board has 
determined that a VA nexus opinion is needed.

As to the claim for service connection for a traumatic brain 
injury, alleged to have resulted from either one or both of 
the motor vehicle accidents, the RO denied such claim in a 
rating decision dated in January 2008.

Reading the record most liberally from that time to the 
present, the Board finds that the Veteran filed a timely 
notice of disagreement in March 2008 which included 
expressing disagreement to the decision on service connection 
for a traumatic brain injury pointing out that he now has 
bilateral hand tremors.  The RO, however, treated the claim 
as one for new and material evidence to reopen the claim for 
a traumatic brain injury and then continued to deny service 
connection for a traumatic brain injury in a rating decision 
dated in October 2008.  The Veteran filed statements in 
February 2009 as well as June 2009 that clearly indicated the 
veteran continued to express disagreement about the denial of 
service connection for a traumatic brain injury.

As the RO has not had the opportunity to issue a statement of 
the case addressing the claim, the Board is required to 
remand the claim to the RO.  Manlicon v. West, 12 Vet. App. 
238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Afford the Veteran a VA examination to 
determine:

a). Whether the current back condition, 
including spondylolisthesis of L4-L5 as 
well as degenerative disc disease and 
degenerative facet changes, is at least as 
likely as not related to the back symptoms 
and complaints in service; or, in the 
alternative,

b). Whether the current back disability is 
at least as likely as not caused by or 
aggravated by the service- connected right 
knee disability.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of as it 
is to find against it.

The term "aggravation" means a permanent 
increase in severity, that is, a worsening 
of the underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms.

The claims folder must be made available 
to the examiner for review. 

2. Afford the Veteran a VA examination to 
determine:

a). Whether there is a current left knee 
disability, and if so, is it at least as 
likely as not related to the left knee 
symptoms and complaints in service; or, in 
the alternative,

b). Whether the current left knee 
disability is at least as likely as not 
caused by or aggravated by the service- 
connected right knee disability.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of as it 
is to find against it.

The term "aggravation" means a permanent 
increase in severity, that is, a worsening 
of the underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms.

The claims folder must be made available 
to the examiner for review. 

3. Upon completion of the foregoing, the 
claims should be adjudicated.  If the 
decision remains adverse to the Veteran, 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

4. Furnish the Veteran a statement of the 
case on the claim of service connection 
for a traumatic brain injury.  In order to 
perfect an appeal of the claim, the 
Veteran must still timely file a 
substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


